DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 1-3, 5 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014078826 A Minoshima (for examination purposes the examiner has relied upon the provided English translation).
2:	As for Claim 1, Minoshima depicts in Figures 2, 10-12, 19 and 20 and teaches in Paragraphs [0002, 0037, 0047, 0061-0063, and 0129] An electronic apparatus comprising at least one memory (200) and at least one processor (CPU) which function as: an acquisition unit (camera) configured to acquire positional information indicating a position of an object in a captured image (distance to different objects is determined); a display control unit (28) configured to perform control such that an item (502) having a length in a first direction, which corresponds to a range in a depth direction in the image, is displayed in a display (28), and a graphic (rectangles representing the location of the people depicted in Figure 20) indicating presence of the object is displayed in association with a position corresponding to the positional information in the item (see Figure 20); a reception unit (touch screen) configured to be able to receive an operation of specifying a set range which is at least part of the item; and a processing unit configured to perform predetermined processing (change the aperture of the camera system in order to change the depth of focus) based on the set range (selected DOF by the user).
3:	As for Claim 2, Minoshima teaches in Paragraphs [0129] and depicts in Figures 6 and 20 wherein in the item (502), at least one of luminance (darker regions are depicted at the location of the objects) and color differs according to a position in the first direction).
4:	As for Claim 3, Minoshima teaches in Paragraphs [0129] and depicts in Figures 6 and 20 wherein the display control unit performs control such that the graphic (depicted dark rectangles in Figure 20) is displayed at the position corresponding to the positional information in the item (502).
5:	As for Claim 5, Minoshima depicts in Figures (10, 11 and 20) wherein a length of the item (502) in a second direction (from top to bottom of the image) corresponds to a range (depth of focus) in a specific direction perpendicular to the 3110205316US01 depth direction (depth direction is along an axis perpendicular to the image plane) in the image.
6:	As for Claim 7, Minoshima teaches in Paragraphs [0010 and 0061-0063] wherein the reception unit (touch screen) is able to receive an operation of specifying the graphic (place bar within the DOF range as depicted in Figure 20) as an operation of enlarging the set range to a range including the object corresponding to the graphic.
7:	As for Claim 8, Minoshima teaches in Paragraphs [0008] and depicts in Figure 20 wherein the display control unit further performs control such that the image is displayed on the display (Figure 20), and the reception unit (touch screen) is able to receive an operation of specifying the object on the image as an operation of enlarging the set range (widening the DOF) to a range including the object.
8:	As for Claim 9, Minoshima teaches in Paragraphs [0002, 0037, 0047 and 0062] and depicts in Figure 20 wherein the predetermined processing includes processing for blurring an area which does not correspond to the set range in the image (only the objects within the desired range are in focus) (Paragraph [0094]).
9:	As for Claim 10, Minoshima teaches in Paragraphs [0002, 0037, 0047 and 0062] and depicts in Figure 20 wherein the predetermined processing includes processing for extracting an area (only the object within the DOF range is in focus on the display) which corresponds to the set range (DOF) from the image.
10:	As for Claim 11, Minoshima teaches in Paragraphs [0037 and 0062] wherein the predetermined processing includes processing for adjusting brightness of an area (adjusting the aperture changes the amount of light incident on the lens) which corresponds to the set range in the image (the aperture is set based on the desired depth of focus).
11:	As for Claim 12, Minoshima teaches in Paragraphs [0002, 0037, 0047 and 0062] and depicts in Figure 20 wherein the predetermined processing includes processing for determining an imaging parameter (aperture size for desired depth of focus) on a basis of the set range (selected depth of focus).
12:	As for Claim 13, Claim 13 is rejected for reasons discussed related to claim 1.
13:	As for Claim 14, Claim 14 is rejected for reasons discussed related to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14:	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014078826 A Minoshima in view of JP 2010177741 A Arai (for examination purposes the examiner has relied upon the provided translation).
15:	As for Claim 4, Minoshima teaches a camera with a display that allows a user to adjust the depth of field using a display Minoshima depicts in Figure 20 wherein the object is a person. However only teaches the graphic are rectangular objects and does not teach the graph is a face image.
Arai depicts in Figures 9-11 and teaches in Paragraphs [0079-0081] a camera system that allows the depth of focus of an image de be adjusted and displays icons MK1-MK4 representing the objects at different distances on the display. Furthermore, Arai teaches the icons can give an indication of the objects in the image such as a face. This is advantageous because it allows the user to quickly associate the icon with the type of object the icon is associated with thereby increasing the speed at which a user can identify the desired objects.
Therefore, it would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use graphics of faces as taught by Arai for the graphics associated with the faces of Minoshima depicted in Figure 20 in order to increase the speed at which a user can identify the desired objects.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
July 25, 2022